…continuation of 12:

The AFCP request filed 2/24/2021 has been fully considered but does not place the case in condition for allowance for the following reasons:

1. Claim 1 has been amended to further limit the titanium layer thickness as follows:
“T3>T2, wherein T2 is a thickness of the titanium layer in a bottom of the opening of the interlayer dielectric film, and T3 is a distance that the titanium layer extends upwardly in the opening along a side wall of the interlayer dielectric film.”
The Examiner notes that as recited in the claim, “the titanium layer provided on the interlayer dielectric film and in a region other than the opening”, and “the titanium layer arranged in contact with the semiconductor substrate and on a bottom portion of the opening is entirely titanium-silicided”.  Furthermore, ¶ 0069 of the instant specification states “The titanium layer 114 is provided along the bottom portion 55 and the side wall 53 of the contact hole 54. However, the titanium layer 114 arranged being in contact with the semiconductor substrate 10 in the bottom portion 55 is entirely titanium-silicided. In Fig. 4, the titanium-silicided titanium layer 114 is defined as a titanium silicide layer 116.”  Therefore the titanium layer recited in claim 1 requires at least two portions, one portion outside of the opening, and a second portion inside the opening, where at least the second portion is completely silicided.  
Regarding the Applicant’s argument stating:
“Layer 215 is clearly on top of layer 213, which the Examiner reads as being a titanium layer that extends upwardly. 
It is believed that some of the ambiguity that the Examiner appears to be reading may be caused by the layer formed by a deposition mask 211 (seen in Fig. 2e). Accordingly, Claim 1 is amended herein to include the subject matter of Claim 13 and to further clarify that the titanium layer extends upwardly in the opening along a side wall of the interlayer dielectric film. 
Lee, in view of Lehr, and even further in view of Lin and/or Chou, and even still further in view of Chen, fails to teach a semiconductor device comprising: a semiconductor substrate; an interlayer dielectric film arranged on an upper surface of the semiconductor substrate; a titanium layer provided on the interlayer dielectric film; and a titanium nitride layer provided on the titanium layer, wherein the interlayer dielectric film is provided with an opening that exposes a part of the upper surface of the semiconductor substrate, the titanium layer and the titanium nitride layer are provided also within the opening, the titanium layer arranged in contact with the semiconductor substrate and on a bottom portion of the opening is entirely titanium-silicided, a thickness of the titanium layer provided on the interlayer dielectric film and in a region other than the opening is 30 nm or larger and 45 nm or smaller, and T3 > T2, wherein T2 is a thickness of the titanium layer in a bottom of the opening of the interlayer dielectric film, and T3 is a distance that the titanium layer extends upwardly in the opening along a side wall of the interlayer dielectric film, as recited by Claims 1-7 and 13.”
The Examiner respectfully disagrees.  Lee teaches titanium layer 213 disposed on a surface of dielectric film 208, and in opening 210 of 208.  Lee further teaches that a portion of 213 disposed in the opening and contacting substrate doping region 212 reacts to form silicide 215.  Therefore, 213 is not on top of layer 215, as asserted by the Applicant, but rather comprises both a first non-silicided portion (“a region other than the opening”), and a second silicided portion (“in contact with the semiconductor substrate and on a bottom portion of the opening”), where the second portion is completely silicided (silicide 215 extends across entire thickness of 213).  
The Examiner notes that the newly amended portions of claim 1 do not require the newly recited thicknesses T2 and T3 to include the silicided portion of the titanium layer.  Since the unsilicided 
[AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (T2)][AltContent: textbox (T3)]
    PNG
    media_image1.png
    429
    530
    media_image1.png
    Greyscale


2. The claims dated 2/24/2021 include previously-cancelled claim 4, which recites subject matter in lines 13-14 of claim 1.  As noted in 37 CFR 1.121 (c)(5):
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.
Furthermore, since claim 4 recites duplicate subject matter, it fails to meet the requirement of 35 U.S.C. 112(d) for specifying a further limitation of the subject matter claimed.

3. The amendment to claim 14 includes previously-identified allowable subject matter and is allowable.  However, the proposed amendments do not place the application in condition for allowance for the above reasons.

Since the proposed amendments do not clearly overcome the cited prior art, and fail to meet the requirements of 35 USC § 112(d), a decision on determining allowability could not be made within the guidelines of the pilot.

/BRIAN TURNER/               Examiner, Art Unit 2894